Citation Nr: 0400826
Decision Date: 01/09/04	Archive Date: 03/31/04

Citation Nr: 0400826	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  97-18 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for pelvic pain due to 
ovarian fibroids.

2.  What evaluation is warranted for Graves' disease since 
May 5, 1995?

3.  What evaluation is warranted for Graves' orbitopathy 
since May 5, 1995?

4.  Whether new and material evidence has been submitted to 
reopen the claims of service connection for a low back 
disorder, cervical strain and bilateral knee disorder, to 
include whether a timely appeal was received from the July 
1996 rating decision which denied the claims.

5.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for the service-connected post-traumatic 
headaches, to include whether a timely appeal was received 
from the July 1996 rating decision which denied the claim.



REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran had active service from February 1975 to February 
1978, and from November 1986 to August 1992.

The issues on appeal arise from a rating decision in July 
1996 by the Baltimore, Maryland Regional Office (RO) which, 
in pertinent part, denied entitlement to service connection 
for pelvic pain due to ovarian fibroids, a low back disorder, 
a cervical strain, and a bilateral knee disorder.  That 
rating decision also denied an increased rating for post-
traumatic headaches.  The decision did grant service 
connection for Graves' disease with Graves' orbitopathy, and 
assigned a noncompensable rating effective May 5, 1995.  A 
subsequent March 1997 rating action granted an increased 
rating to 10 percent for Graves' disease from May 5, 1995.  

Service connection was previously denied for a low back 
disorder, a cervical strain and a bilateral knee disorder by 
the RO in October 1992.  The veteran did not perfect an 
appeal to that rating decision.  The issues of service 
connection were again raised at a personal hearing in May 
1996.  In July 1996, these issues were decided on a de novo 
basis, and a Supplemental Statement of the Case (SSOC) was 
issued that same month.  The issues were certified to the 
Board in January 1998.  In light of the above discussion and 
the questions of finality and timeliness of the appeal, as 
they pertain to the claimed disabilities, the issues were 
styled to reflect the appropriate adjudicatory consideration 
of the veteran's claims.

Likewise, the issue of entitlement to an increased rating for 
post-traumatic headaches was denied by the hearing officer in 
July 1996, and was included in the SSOC issued the same 
month.  The issue was certified to the Board in January 1998.  
The Board finds this issue to include the question whether a 
timely substantive appeal was filed.

In July 1998, the Board remanded the remaining issues on 
appeal.

For reasons explained in a February 2003 Board decision, the 
Board separately listed the issues of the propriety of the 
initial ratings assigned for Graves' disease and Graves' 
orbitopathy.  

Finally, on appeal the veteran has raised the issues of 
entitlement to service connection for diabetes mellitus, 
hypertension, hair loss, and a respiratory disorder, each 
secondary to Grave's disease.  As these issues are not 
currently developed or certified for appellate review, they 
are referred to the RO for appropriate consideration.


VACATE

In this case, the veteran requested an opportunity to testify 
before a Veterans Law Judge.  Letters to the veteran 
scheduling a hearing were, however, returned as 
undeliverable.  Accordingly, the Board in February 2003 
issued a decision addressing the issues noted on the title 
page.  

Subsequent to the Board issuing the February 2003 decision it 
was noticed that the Board's letters had been sent to the 
wrong address.  Accordingly, the veteran was afforded another 
opportunity to testify before the Board.  In December 2003, 
she appeared for her hearing.   

In light of the foregoing, the February 2003 decision is 
vacated.  A new decision will be entered as if the February 
2003 decision never had been issued.

ORDER

The February 2003 decision of the Board is vacated.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2

Citation Nr: 0303169	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  97-18 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for pelvic pain due to 
ovarian fibroids.

2.  What evaluation is warranted for Graves' disease since 
May 5, 1995?

3.  What evaluation is warranted for Graves' orbitopathy 
since May 5, 1995?

4.  Whether new and material evidence has been submitted to 
reopen the claims of service connection for a low back 
disorder, cervical strain and bilateral knee disorder, to 
include whether a timely appeal was received from the July 
1996 rating decision which denied the claims.

5.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for the service-connected post-traumatic 
headaches, to include whether a timely appeal was received 
from the July 1996 rating decision which denied the claim.



REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from February 1975 to February 
1978, and from November 1986 to August 1992.

The issues on appeal arise from a rating decision in July 
1996 by the Baltimore, Maryland Regional Office (RO) which, 
in pertinent part, denied service connection for pelvic pain 
due to ovarian fibroids, a low back disorder, cervical 
strain, and a bilateral knee disorder.  That rating decision 
also denied an increased rating for post-traumatic headaches.  
That decision granted service connection for Graves' disease 
with Graves' orbitopathy, and assigned a noncompensable 
rating effective May 5, 1995.  A subsequent March 1997 rating 
action granted an increased rating to 10 percent for Graves' 
disease from May 5, 1995.  

Service connection was previously denied for a low back 
disorder, cervical strain and bilateral knee disorder by the 
RO in October 1992.  The veteran did not perfect an appeal 
from that rating decision.  The issues of service connection 
were again raised at a personal hearing in May 1996.  In July 
1996, these issues were decided on a de novo basis, and a 
Supplemental Statement of the Case (SSOC) was issued that 
same month.  The issues were certified to the Board in 
January 1998.  In light of the above discussion and the 
questions of finality and timeliness of the appeal, as they 
pertain to the claimed disabilities, the issues were styled 
to reflect the appropriate adjudicatory consideration of the 
veteran's claims.

Likewise, the issue of entitlement to an increased rating for 
post-traumatic headaches was denied by the hearing officer in 
July 1996, and was included in the SSOC issued the same 
month.  The issue was certified to the Board in January 1998.  
The Board finds this issue to also include the question 
whether a timely substantive appeal was filed.

In July 1998, the Board remanded the remaining issues on 
appeal.

For reasons explained in the decision which follows, the 
Board has separately listed the issues of the propriety of 
the initial ratings assigned for Graves' disease and Graves' 
orbitopathy.  Accordingly, these issues are now separately 
numbered on the title page of this decision.  

Finally, on appeal the veteran has raised the issues of 
entitlement to service connection for diabetes mellitus, 
hypertension, hair loss, and a respiratory disorder, each 
secondary to Grave's disease.  As these issues are not 
currently developed or certified for appellate review, they 
are referred to the RO for appropriate consideration. 


FINDINGS OF FACT

1.  Pelvic pain due to ovarian fibroids is not a disability 
which had its onset in service or is attributable to service.

2.  Since May 5, 1995, Graves' disease has not produced a 
complex of symptoms characterized by fatigability, 
constipation and mental sluggishness.  

3.  Since May 5, 1995, Graves' orbitopathy has been 
manifested by corrected visual acuity to 20/20 in each eye, 
without visual field loss.

4.  A July 1996 RO rating decision determining that new and 
material evidence had not been submitted to reopen claims of 
service connection for a low back disorder, cervical strain 
and a bilateral knee disorder, was the subject of a timely 
notice of disagreement; however, a substantive appeal was not 
submitted within one year of the July 27, 1996 notice of 
rating decision.  

5.  A July 1996 RO rating decision denying a rating greater 
than 10 percent for post-traumatic headaches was the subject 
of a timely notice of disagreement; however, a substantive 
appeal was not submitted within one year of the July 27, 1996 
notice of the rating decision.  


CONCLUSIONS OF LAW

1.  Pelvic pain due to fibroids on the ovaries was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).  

2.  Since May 5, 1995, Graves' disease has not met the 
criteria for a rating greater than 10 percent.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 4.119, 
Diagnostic Code 7903 (2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7903 (1996).

3.  Since May 5, 1995, Graves' orbitopathy has not met the 
criteria for a rating greater noncompensable.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.84a, 
Diagnostic Codes 6080, 6079 (2002).

4.  A timely appeal of the RO's July 1996 rating decision as 
to new and material evidence to reopen claims of service 
connection for a low back disorder, cervical strain and a 
bilateral knee disorder was not submitted and that decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302(a),(b),(c) (2002).

5.  A timely appeal of the RO's July 1996 rating decision as 
to an evaluation greater than 10 percent for post-traumatic 
headaches was not submitted and that decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302(a),(b),(c).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service connection is currently in effect, in pertinent part, 
for chronic pelvic pain, uterine myomata, and for post 
operative residuals of a hysterectomy. 

Service medical records disclose that the veteran underwent 
diagnostic laparoscopy in December 1987 due to chronic pelvic 
pain, and dysfunctional uterine bleeding.  She was found to 
have pelvic adhesions.  A May 1990 gynecological evaluation 
assessed rule out small fibroid uterus.  

She was admitted to a weight reduction program in August 
1991.  Pelvic examination was clinically normal.  The 
endocrinology service reported that there had been no 
symptoms of hyperthyroidism, although the veteran had been 
placed on Synthroid.  

She was evaluated by the ophthalmology service in September 
1991.  The assessment was mild Grave's orbitopathy.  By 
October 1991, the appellant was clinically euthyroid, and 
Synthroid was discontinued in November 1991.  

When the veteran was examined at a gynecology clinic in 
August 1992, it was found that she had an enlarged uterus.  
Fibroids were suspected, however, pelvic sonography showed no 
fibroids.  The assessment was leiomyomata uteri.  

Endocrinology follow-up in August 1992 revealed no evidence 
of thyroid disease.

The veteran was hospitalized during October 1992 at a service 
department medical facility.  She underwent lysis of 
adhesions and a total abdominal hysterectomy.  The discharge 
diagnoses were leiomyomata uteri, dysfunctional uterine 
bleeding, chronic pelvic pain and pelvic adhesions.

VA outpatient reports, dated from June 1994 to December 1996, 
reflect that the veteran was followed at endocrine and eye 
clinics.  Her history of Graves' ophthalmopathy was noted.  
In June 1993, laboratory studies showed that T4 (thyroxine), 
T3 uptake, thyroid stimulating hormone studies were within 
normal limits.  In February 1995, laboratory studies showed 
that T3 uptake was low at 21.1 (reference range 22.0 to 
35.0), however, T-4 and thyroid stimulating hormone levels 
were within normal limits.  In March 1995, a thyroid 
ultrasound revealed a small thyroid with slight prominence 
and irregularity of the isthmus.  No discrete nodule was 
seen.

Added to the claims file in December 1995 was an article by 
an endocrinologist discussing Graves' disease.  The article 
indicates that visual disorders may be associated with 
Graves' disease.  Subsequently added to the record were 
articles from medical sources relating to Graves' disease and 
Graves' ophthalmopathy, as well as to hysterectomy and 
uterine fibroids.

At a December 1995 VA outpatient clinic an endocrinologist 
opined that the veteran's thyroid function was within normal 
limits.

Received in December 1995 was a letter from a United States 
Senator, accompanied by a copy of correspondence from the 
veteran.  These documents were deemed as an application to 
reopen a claim of entitlement to service connection for 
disabilities including a low back disorder, cervical strain, 
a bilateral knee disorder, as well as a claim for a rating 
greater than 10 percent for post-traumatic headaches.

A January 1996 rating decision determined that new and 
material evidence had not been submitted to reopen the claims 
of entitlement to service connection for low back disorder, 
cervical strain, a bilateral knee disorders.  Further, the RO 
denied an evaluation greater than 10 percent for post-
traumatic headaches.  Notice of this decision was provided in 
a letter dated January 24, 1996. 

At February and October 1996 VA eye clinic studies the 
appellant's corrected visual acuity was 20/20 bilaterally.
 
In correspondence dated May 21, 1996, the veteran 
specifically stated that she wished to appeal the RO's 
adverse determinations as to service connection for a low 
back disorder, cervical strain, and a bilateral knee 
disorder.  Her correspondence served as a notice of 
disagreement (NOD) with the RO's adverse determinations on 
these issues.  At a hearing before a hearing officer on May 
21, 1996, the veteran provided testimony in support a rating 
greater than 10 percent for post-traumatic headaches.  Her 
testimony served as an NOD as to the RO's denial of a rating 
greater than 10 percent for post-traumatic headaches.

A hearing was held at the RO before a hearing officer in May 
1996.  In testimony, the veteran related that she began to 
have symptoms of Graves' disease, around 1990, including 
optical symptoms.  She reported bulging eyes, blurred vision, 
tearing and dryness of the eyes, as well as weight gain.  She 
testified that she underwent a hysterectomy "during 
service," but noted that her ovaries were not removed.  She 
continued to have pelvic pain after the hysterectomy and 
attributed her pelvic pain to fibroids remaining on the left 
ovary.  

A VA eye examination was performed in June 1996.  The veteran 
complained of dry eyes and occasional tearing.  She was 
currently using artificial tear preparations.  She reported 
no other ocular symptoms currently.  On clinical inspection, 
best corrected acuities with current contact lenses, near and 
distant, were 20/20 in each eye.  Confrontation visual field 
testing was full to finger counting in all quadrants.  The 
diagnoses included history of Graves' ophthalmopathy with 
orbitopathy; however, no signs or symptoms seen today.  Other 
diagnoses included moderated dry eyes worsened by contact 
lens wear; protein build-up on contact lenses, however, no 
allergic signs.  The examiner commented that the veteran had 
excellent ocular health.

The veteran was afforded a VA examination for systemic 
conditions in June 1996.  She referred to prior treatment for 
Graves' disease with radioactive iodine, followed by a short 
period on Synthroid.  She was not on any regular medications, 
except for occasional analgesics.  Clinical inspection 
revealed that the veteran was "very overweight," standing 5 
feet, 6 inches tall and weighing 253 pounds.  The thyroid was 
small, soft, of even consistency, and not fixed or tender to 
palpation.  The heart showed regular rhythm without abnormal 
sounds.  There was no palpable fremitus.  Blood pressure was 
124/80.  There was no peripheral edema or cyanosis.  The 
diagnosis was history of Graves' disease, treated with 
radioactive iodine.  The examiner judged that the veteran 
remained asymptomatic.

At a June 1996 VA gynecological examination the veteran 
reported that her gynecologic problems began in 1985 after 
the birth of her first child, with heavy menses.  In 1987, 
she underwent laparoscopy and was diagnosed as having fibroid 
tumors.  A hysterectomy was performed in 1992, but her 
ovaries remained.  Her bleeding stopped and her anemia 
reversed; however, she continued to experience cyclic pelvic 
pain.  She currently had subjective complaints of cyclic, 
cramping-type discomfort in the lower abdomen, lasting 4 to 7 
days, every 30 days.  Physical examination was conducted and 
the ovaries were not palpable.  The diagnoses were 
menorrhagia, fibroids, hysterectomy in 1992, and pelvic pain.  

A July 1996 rating decision denied entitlement to service 
connection for low back pain, a cervical strain with 
bilateral trapezius muscle tenderness, and a bilateral knee 
disorder.  Further, the RO denied a rating greater than 10 
percent for post-traumatic headaches.  The RO granted service 
connection for a history of Grave's disease, with Grave's 
orbitopathy.  A noncompensable evaluation was assigned.  A 
supplemental statement of the case (SSOC) issued on July 27, 
1996 informed the veteran of issues adjudicated in the July 
1996 rating decision.

Received on September 27, 1996 was a statement from the 
veteran identifying disagreement with adjudications of the 
following matters:  1) the rating assigned for Graves' 
disease with Graves' orbitopathy; 2)  service connection for 
pelvic pain due to fibroids on the ovaries; and 3) service 
connection for bursitis of the right shoulder.  Her 
correspondence served as her substantive appeal to the Board.

The veteran was afforded a VA eye examination in January 
1997.  It was found that her vision was 20/20 in each eye.  
Confrontation visual field testing was well within normal 
limits.  There was a staining pattern in a 360 degree 
circumferential spool like fashion around the limbal edge of 
the cornea of each eye.  The examiner commented that a 
staining pattern of the eyes was one related more to contact 
lenses than to exposure-like problems.  The symptoms were 
thus related to contact lens induced dryness and irritation.  
Further, it was observed that it was highly possible that 
some of the inferior staining observed-two to four dots of 
punctate staining-could be from an exposure-type situation 
due to a very mild retraction or incomplete closure of the 
eyelids with sleep.  This could be due to a past diagnosis of 
Graves' ophthalmopathy.  The examiner went on to note, 
however, that in light of history and examination findings 
the veteran seemed to be very stable.  Since 1991, the 
veteran had had consistently normal vision at 20/20, normal 
pupil examination without defect, normal color vision, and 
normal appearance of the optic nerve.  The assessment was 
that she did not have any type of vision loss due to Graves' 
disease.

A January 1998 statement from the representative identified 
the issues still on appeal as entitlement to service 
connection for a low back disorder, cervical strain and a 
bilateral knee disorder; and entitlement to an increased 
rating for post-traumatic headaches.

Pursuant to the Board's July 1998 remand, the RO sent a 
letter to the veteran requesting her to obtain medical 
statements to support her claim that physicians had told her 
that she had fibroids on the ovaries attributable to military 
service.  In a letter received September 1998, the veteran 
advised that she had not obtained any additional medical 
information regarding fibroids on the ovaries attributable to 
military service.

A VA eye examination was performed in January 1999.  The 
veteran reported increased dryness and vision changes.  
Physical examination revealed that her near and distant 
visual acuity was 20/20 in each eye with her current glasses.  
Confrontation visual field testing was full to finger 
counting in all quadrants in both eyes.  The assessment was 
that the veteran had Graves' ophthalmopathy with corneal 
complications, which seemed to be manageable with artificial 
tears and lubricating ointment.  Optic nerve function was 
stable. 

The veteran was afforded a VA examination for thyroid disease 
in January 1999.  She related that she currently had 
diabetes.  She complained of dry eyes, dry mouth, and leg 
swelling.  She also reported a history of gastroesophageal 
reflux disease with heartburn and hiatal hernia.  On 
examination, the veteran was judged to be obese.  Her blood 
pressure was 140/90, 140/88, and 140/80.  Skin turgor was 
good, but the skin was rough.  There was an enlargement in 
the neck; no masses were detected.  The heart had regular 
rate and rhythm.  A systolic ejection murmur was heard.  
Hypertension was reported to be an incidental finding.  

Added to the record was a VA addendum report, dated in 
January 1999.  Laboratory studies revealed that thyroid 
stimulating hormone was within normal limits.  This suggested 
that Graves' disease was nonactive.  

A VA eye examination was performed in August 1999.  The 
veteran stated that she had no specific ocular complaints 
other than dry eyes.  Clinical inspection revealed that 
visual acuity in each eye, with her present glasses, was 
20/20.  No diplopia could be elicited.  There was a mild 
exophthalmos present.  The eyes and conjunctivae were 
slightly dry.  Visual fields were normal by confrontation.  
The diagnoses were Graves' disease with moderately dry eyes 
and exophthalmos.

The veteran was afforded a VA examination for thyroid disease 
in August 1999.  She related that she was tired most of the 
time.  It was found that the veteran weighed 256 pounds.  Her 
blood pressure was within normal limits.  The thyroid was 
palpable in the anterior neck area.  The heart exhibited no 
gallop or murmur, and no lower extremity edema was detected.  
The diagnoses included hypothyroidism.

A VA eye examination was performed in June 2000.  Her chief 
complaints were very dry eyes, fuzzy visual acuity, and 
occasional eyelid twitching.  Vision testing, neurological 
evaluation, slit lamp examination, and dilated fundus 
inspection were performed.  The assessments were Graves' 
disease, dry eyes, non-insulin dependent diabetes mellitus 
without diabetic retinopathy, and eyelid twitch secondary to 
dry eyes.  The examiner went on to comment on factors 
considered in evaluating ocular impairment from Graves' 
disease.  Factors considered included visual acuity, which 
was 20/20 in each eye; color vision, which was 14/14 plates 
in each eye; and exophthalmometry, with findings of mild 
defect, indicated by proptosis of 24 with a base of 105.  
Also noted was that the veteran had no complaints of double 
vision currently; further, visual field testing by Humphrey 
visual fields had been noted to be normal for optic nerve 
function and visual field function.  The examiner opined that 
the veteran had very minimal symptoms.

The veteran was afforded a VA examination for thyroid disease 
in June 2000.  She reported current symptoms of fatigability 
in the afternoons.  She felt depressed, and complained about 
loose stools.  She denied constipation, as well as heart 
disease, a history a cerebrovascular accident or any 
transient ischemic attacks.  Further, she denied symptoms of 
pressure such as dysphagia or hoarseness.  She admitted to 
heat intolerance.  She reported a weight gain of about 20 
pounds over the past year.  Clinical inspection revealed no 
goiter.  Blood pressure was within normal limits.  The eye 
examination showed exophthalmos with lid lag.  There was no 
decreased extremity muscle strength, and no turgor or 
myxedema.  The veteran was taking Synthroid daily.  The 
diagnosis was hypothyroidism.  

A VA gynecological examination was performed in February 
2002.  The veteran gave a history of undergoing a 
hysterectomy in 1992 because of bleeding and fibroids.  Her 
ovaries remained and were intact.  Physical examination was 
conducted.  The diagnosis was status post hysterectomy for 
fibroids, not menopausal at this time.

VA outpatient reports, dated from March 1999 to February 
2002, reflect the veteran's treatment for Graves' disease.  
In March 1999, it was found that thyroid stimulating hormone 
was within normal limits.  The veteran was screened by the 
preventative medicine service in June 1999, and no cognitive 
barriers to learning were noted.  She denied recent 
depression, but did report depression in the prior year.  She 
related that she had felt depressed in the past year due to 
her job status.  She noted that since changing jobs she did 
not feel depressed.  

In November 1999, it was reported that the veteran was 
followed for hypothyroidism, status post radioactive iodine 
treatment for Graves' disease.  Clinical inspection revealed 
that the heart had regular rate and rhythm.  No edema was 
detected.  According to a treatment entry of December 1999, 
there had been no interval change of ocular status.  
Corrected visual acuity was 20/20 bilaterally.  Exophthalmos 
was detected on slit lamp examination.  The impression was 
Graves' disease, no exposure keratopathy or optic nerve 
compression.  

The veteran was screened by the preventative medicine service 
in August 2000.  No cognitive disorder was evident and she 
denied having depression in the prior year or less.  The 
veteran responded "yes" when asked about depression in the 
prior two years.  A VA clinic examination in August 2000 
resulted in an impression of hypothyroid, status post 
radioactive iodine treatment, now euthyroid.  Thyroid 
stimulating hormone level was found to 0.48.  On August 14, 
2000, her weight was recorded as 259 pounds.  The veteran 
denied diplopia, but indicated that artificial tears helped 
with dry eye symptoms.  Her corrected visual acuity was 
20/20-.  The impression was stable Graves' ophthalmopathy.  

In January 2001, the veteran's weight was 260 pounds.  In 
April 2001, her weight was 249 pounds, and a gynecological 
examination revealed normal findings.  In June 2001, a test 
showed that the level of thyroid stimulating hormone was 
1.19.  In October 2001, her weight was recorded as 270 
pounds.  

When examined in January 2002, the veteran reported no 
specific complaints with respect to Graves' disease.  She 
indicated that fatigue had resolved and that she had lost 
eight pounds.  Clinical inspection showed that the heart had 
regular rate and rhythm.  No edema of the extremities was 
detected.  The impression was hypothyroidism, on daily 
Synthroid. 

A statement was received from the veteran in May 2002.  With 
respect to Graves' ophthalmopathy, thyroid associated 
orbitopathy, she related that she continued to experience eye 
redness and irritation.  With respect to Graves' disease, she 
stated that she experienced anxiety, restlessness, 
irritability, emotional instability, fatigue, muscle weakness 
or cramps, increased appetite, palpitations and heat 
intolerance.  She also noted that she had fast heart beat, 
tremor, eye staring, and falling out of hair.  She reported 
an inability to lose weight and keep it off.  

II.  Analysis

In 2000, the President approved the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, which made several amendments to the law governing VA 
claims.  Among other things, this law redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d).  
Implementing regulations are now codified in the Code of 
Federal Regulations, including 38 C.F.R. §§ 3.102, 3.159 and 
3.326.

As the appellant's claims were pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, she is entitled to the version of the applicable 
criteria most favorable to her.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  

By the statement of the case and supplemental statements of 
the case provided the appellant, the RO has furnished her the 
pertinent laws and regulations governing the claims and 
reasons for the denial of her claims.  The veteran has been 
notified of what evidence was lacking that resulted in the 
denial of the claims.  In this regard, she was specifically 
asked to provide evidence from private medical sources 
linking claimed fibroids on the ovaries to military service.  
She has not provided such evidence.  

Also, in the January 2002 supplemental statement of the case, 
the RO specifically informed the veteran of what information 
she needed to provide in the event that there were 
outstanding private treatment records that VA needed to 
retrieve.  Further, she was advised that the RO would obtain 
VA medical records identified by the veteran.  Accordingly, 
the statutory and regulatory requirement that VA notify a 
claimant as to what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by VA, 
has been met.  See Quartuccio v. Principi, 16 Vet App. 183 
(2002).  

Pertinent postservice medical records have been associated 
with the record.  Also, the appellant has undergone numerous 
examinations in connection with the claims on appeal.  
Furthermore, she had the opportunity to testify at a personal 
hearing at the RO.  In addition, the appellant was scheduled 
for a hearing before a member of the Board in December 2002, 
but failed to appear.

There is no indication that additional evidence exists and 
can be obtained on the issues here in question.  Adjudication 
of this appeal, without referral to the RO for further 
consideration under the new law and regulations, poses no 
risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

A.  Service Connection for Pelvic Pain due to Ovarian 
Fibroids 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran maintains that she has pelvic pain as a result of 
fibroids on the ovaries.  Specifically, she claims that a 
fibroid was found to be present on the left ovary during 
service.  A review of the record shows that no fibroids were 
identified on the either ovary.  Although pelvic adhesions 
were demonstrated by diagnostic laparoscopy in December 1987, 
no fibroids on the ovaries were identified at the time.  
Further, although fibroids were suspected in August 1992, 
they were not confirmed on pelvic sonography.  

Here, the veteran's assertion is the only evidence linking 
ovarian fibroids to her military service.  As a lay person, 
she is not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  No competent medical evidence has 
been presented showing that a disability manifested by pelvic 
pain stemming from ovarian fibroids had its onset in service 
or that such a disability is otherwise attributable to 
service.  Accordingly, no basis is provided for a grant of 
service connection for the pelvic pain due to ovarian 
fibroids. 


B.  Increased Ratings for Graves' Disease and Graves' 
Orbitopathy

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2002).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2002).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for Graves' disease and 
Graves' orbitopathy, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The RO has assigned a 10 percent rating for a disability 
classified as Graves' disease with Graves' orbitopathy.  The 
manifestations of Graves' disease are rated on the basis of 
hypothyroidism, a metabolic disorder.  In contrast, 
manifestations of Graves' orbitopathy are rated on the basis 
of visual impairment stemming from Graves' disease.  
Diagnostic Code 7903 for application to hypothyroidism does 
not include visual defects.  Manifestations of Graves' 
disease and Graves' orbitopathy are distinct from one 
another.  Thus, the Board concludes that it is not pyramiding 
to evaluate the conditions separately from one another.  38 
C.F.R. § 4.14 (2002).  

The schedular criteria by which metabolic disorders, to 
include hypothyroidism, are evaluated were revised, effective 
June 6, 1996, during the pendency of the veteran's appeal to 
the Board.  When a law or regulation changes during the 
course of an appeal, the version of the law or regulation 
most favorable to the appellant generally applies.  Karnas.  
The RO has evaluated the veteran's claim under both the old 
and new rating criteria.  

Under the old Diagnostic Criteria a noncompensable rating was 
warranted hypothyroidism, in remission.  A 10 percent rating 
was warranted for moderate hypothyroidism with fatigability.  
A 30 percent rating was warranted for moderately severe 
hypothyroidism with sluggish mentality and other indications 
of myxedema, decreased levels of circulating thyroid hormones 
(T4 and/or T3 by specific assays).  NOTE:  When continuous 
medication is required for control of hypothyroidism, a 
minimum rating of 10 percent was assigned.  38 C.F.R. 
§ 4.119, Diagnostic Code 7903 (1996).

Under the revised rating criteria a 10 percent rating is 
warranted for hypothyroidism involving fatigability, or; 
continuous medication required for control.  A 30 percent 
rating is warranted for hypothyroidism involving 
fatigability, constipation, and mental sluggishness.  38 
C.F.R. § 4.119, Diagnostic Code 7903 (2002).

The ratings for an impairment of visual field depend on the 
degree of visual field loss.  38 C.F.R. § 4.84a.  The ratings 
for impairment of central visual acuity provide a 10 percent 
evaluation when corrected visual acuity is 20/50 or worse in 
one eye and 20/40 in the others.  38 C.F.R. § 4.84a, 
Diagnostic Code 6079.

VA medical records, prior to the June 2000 report, provide no 
objective evidence of muscle weakness; cardiovascular 
involvement; or swelling of the hands, face or extremities.  
Thyroid function studies were within normal limits.  The 
veteran did not report slowing of thought or depression.  

The June 2000 VA examination for thyroid disease noted 
complaints of fatigue, depression, and weight gain.  The 
veteran, however, denied constipation, and there were no 
objective findings indicating that she had muscular weakness, 
cardiovascular involvement, a slowed heart rate, or myxedema.  

The Board is aware that the veteran, in June 2000, reported 
fatigability, depression, and a 20 pound weight gain in the 
past year.  Subsequent VA outpatient treatment entries of 
August 2000 indicate, however, that the veteran had not been 
depressed for the past year.  Moreover, the veteran also 
denied cognitive impairment, thus indicating no slowing of 
mental processes.  Further, an earlier VA outpatient record 
of June 1999 shows that an episode of depression the veteran 
had experienced a few years before was linked to life 
circumstances, rather than to Graves' disease.  In any event, 
she acknowledged that the episode of depression had resolved.

Additionally, the veteran denied fatigability, when examined 
at a VA clinic in January 2002.  In fact, the veteran then 
had no specific complaints regarding Graves' disease.  As to 
the veteran's weight, she was found to weigh 260 pounds in 
January 2001, 249 pounds in April 2001, and 270 pounds in 
October 2001.  In January 2002, her weight was not recorded, 
but she then reported a loss of eight pounds.  There is, 
however, no competent evidence linking weight gain to Graves' 
disease.  It must be recalled that her thyroid function 
studies have continued to remain within normal limits.

In order to be entitled to assignment of a rating greater 
than 10 percent for systemic manifestations of Graves' 
disease under the former rating criteria, there must be 
objective evidence of moderately severe impairment, including 
sluggish mentality and other indications of myxedema, and 
decreased levels of circulating thyroid hormones.  In order 
to be entitled to assignment of a rating greater than 10 
percent for systemic manifestations of Graves' disease under 
the revised rating criteria, there must be objective evidence 
of fatigability, constipation, and mental sluggishness.  The 
preponderance of the evidence shows that the veteran is not 
entitled to a higher evaluation under either set of rating 
criteria.  

A VA eye examination in June 2000 revealed mild exophthalmos 
or protrusion of the eyeballs due to Graves' orbitopathy.  
Notably, however, exophthalmos was found to neither interfere 
with visual acuity, which was 20/20 in each eye, nor limit 
any visual field.  Indeed, the examiner pointed out that the 
veteran had very minimal optical symptoms from Graves' 
orbitopathy.  Further, other reports of VA examinations for 
rating purposes in recent years, as well as VA outpatient 
reports, demonstrate that visual acuity is at least 20/40 or 
better bilaterally, and there is no visual field loss.  Thus, 
no basis is provided for assignment of a compensable rating 
for Graves' orbitopathy under pertinent diagnostic codes.  

The Board has taken note of the veteran's report of multiple 
symptoms she attributes to Graves' disease and Graves' 
orbitopathy.  However, in order to be entitled to a rating 
greater than 10 percent rating for Graves' disease, there 
must be clinical findings of the complex of symptoms 
discussed above.  Further, in order to be entitled to a 
rating greater than noncompensable for Graves' orbitopathy, 
there must be clinical findings of the types of visual 
impairments discussed above.  The requisite manifestations 
from either Graves' disease or Graves orbitopathy to support 
assignment of a higher rating than currently assigned for 
either condition have not been objectively demonstrated.  

The Board has considered whether a "staged" rating is 
appropriate for Graves' disease or Graves' orbitopathy.  The 
record, however, does not support assigning different 
percentage disability ratings for either condition during the 
period in question.  Fenderson.  

C.  Timeliness of Appeals

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  The notice of 
disagreement must be filed within one year of the date of 
mailing of the result of the initial review or determination.  
A substantive appeal must be filed within 60 days from the 
date the RO mails the statement of the case to the appellant 
or within the remainder of the one year period from the date 
of the notification of the determination, whichever period 
ends later.  Where a supplemental statement of the case is 
furnished, a period of 60 days from the date of mailing of 
the supplemental statement of the case will be allowed for 
response.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.302(a),(b),(c).

A written communication from a claimant or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  The 
Substantive Appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or 
determinations, being appealed.  To the extent possible, the 
argument should be related to specific items in the SOC.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  Proper completion and filing of a Substantive 
Appeal are the last actions the appellant needs to take to 
perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  

A review of the claims folder discloses that the veteran, by 
the submission of the May 1996 NOD, timely initiated an 
appeal to the January 1996 rating decision's finding that new 
and material evidence had not been submitted to reopen claims 
of service connection for a low back disorder, cervical 
strain, and a bilateral knee disorder, as well the RO's 
adverse determination of the issue of a rating greater than 
10 percent for post-traumatic headaches.  The SSOC issued on 
July 27, 1996 notified the veteran of the adjudications made 
by the RO in its July 1996 rating decision.  

Here, the veteran did not perfect her appeal with a timely 
submission of a VA appeal form or an equivalent document 
within one year of the July 27, 1996 SSOC.  Indeed, her 
September 1996 formal appeal did not refer to any of adverse 
determinations discussed above which were the subjects of the 
July 1996 rating decision.  Moreover, the January 1998 
statement from her representative constituted the first 
communication expressing a wish to continue appeals as to 
these adverse determinations.  The representative's statement 
was received more than one year beyond the SSOC providing 
notification of the RO's July 1996 decision.  In view of the 
foregoing, the Board concludes that the veteran did not 
timely perfect her appeals to these issues.  As such, these 
claims are dismissed for lack of jurisdiction.

D. Other Considerations

For all the foregoing reasons, the claims listed on the title 
page of this decision must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claims, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Service connection for pelvic pain due to fibroids on the 
ovaries is denied.  

A rating greater than 10 percent for Graves' disease since 
May 5, 1995 is denied.  A rating greater than noncompensble 
for Graves' orbitopathy since May 5, 1995 is denied.  

A timely appeal was not received to the July 1996 rating 
decision denying service connection for a low back disorder, 
cervical strain and a bilateral knee disorder.  A timely 
appeal was not received from the July 1996 rating decision 
denying an evaluation greater than 10 percent for post-
traumatic headaches.  These claims are dismissed.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



